Citation Nr: 0827956	
Decision Date: 08/18/08    Archive Date: 08/28/08

DOCKET NO.  06-03 620A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Entitlement to service connection for gout, to include 
its effects on the knees, ankles and feet.

2.  Entitlement to an initial disability rating in excess of 
10 percent for left knee chondromalacia.


REPRESENTATION

Appellant represented by:	Colorado Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

H. E. Costas, Counsel



INTRODUCTION

The veteran served on active duty from June 1982 to May 1991.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal  October 2004 and January 2006 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Denver, Colorado.

In October 2004, the RO held that service connection was 
warranted for left knee chondromalacia and rated it as 
noncompensably disabling.  By means of a January 2006 rating 
decision, the RO held that an initial rating of 10 percent 
was warranted for the veteran's left knee disability.

In August 2006, the veteran's representative requested that a 
Travel Board hearing be scheduled.  Accordingly, in February 
2008, the Board remanded the matter.  The veteran 
subsequently cancelled his request for a hearing in June 
2008.


FINDINGS OF FACT

1.  There is no medical evidence that the veteran's gout, 
which affects his knees, ankles, and feet, is in anyway 
related to service.

2.  The veteran's left knee chondromalacia is manifested by 
limitation of flexion, at most, to 135 degrees, during flare-
ups, tenderness, crepitus, pain and subjective complaints of 
intermittent instability.  There is no objective evidence of 
instability, ankylosis, subluxation, or locking.


CONCLUSIONS OF LAW

1.  Gout was not incurred in or aggravated by active service.  
38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 
3.303, 3.304 (2007).

2.  The criteria for an initial disability rating in excess 
of 10 percent for left knee chondromalacia have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.14, 
4.40, 4.45, 4.59, 4.68, 4.71a, Diagnostic Codes 5010, 5257, 
5260, 5261 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before assessing the merits of the appeal, VA's duties under 
the Veterans Claims Assistance Act of 2000 (VCAA), 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2008), and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2007), are examined.

First, VA has a duty to indicate which portion of information 
should be provided by the claimant, and which portion VA will 
try to obtain on the claimant's behalf, which was 
accomplished by December 2003, July 2004, March 2006, June 
2006, February 2007, June 2008 and July 2008 letters, with 
respect to the claims of entitlement to service connection 
and increased disability ratings.  The March 2006, June 2006, 
February 2007, June 2008 and July 2008 letters also indicated 
that in determining a disability rating, the RO considered 
evidence regarding nature and symptoms of the condition, 
severity and duration of the symptoms, and the impact of the 
condition and symptoms on employment.  The evidence that 
might support a claim for an increased rating was listed.  
The veteran was told that ratings were assigned with regard 
to severity from 0 percent to 100 percent, depending on the 
specific disability.  

In any event, the Board notes that the United States Court of 
Appeals for Veterans Claims (Court), in Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008) clarified VA's notice 
obligations in increased rating claims.  As to the claim 
regarding the veteran's service-connected left knee 
chondromalacia, the instant appeal originates from the grant 
of service connection for the disabilities at issue.  
Consequently, Vazquez-Flores is inapplicable.

During the pendency of this appeal, the Court issued a 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson 19 Vet. App. 473 (2006), which held that the VCAA 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include 1) veteran status; 2) 
existence of a disability; 3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  The 
Court held that upon receipt of an application for a claim of 
service connection, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Id. at 484.

Despite any inadequate notice provided to the appellant, no 
prejudice results in proceeding with the issuance of a final 
decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) 
(where the Board addresses a question that has not been 
addressed by the agency of original jurisdiction, the Board 
must consider whether the appellant has been prejudiced 
thereby).   Particularly, the veteran has been afforded the 
information necessary to advance any contention by means of 
the December 2003, July 2004, March 2006, June 2006, February 
2007, June 2008 and July 2008 letters.  As such, the veteran 
was aware and effectively notified of information and 
evidence needed to substantiate and complete his claims.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  

Because a preponderance of the evidence is against the 
claims, any potentially contested issue regarding a 
downstream element is rendered moot.  Again, the veteran is 
not prejudiced by the Board's consideration of the pending 
issues.  

The Court in Pelegrini v. Principi, 18 Vet. App. 112 (2004), 
continued to recognize that typically a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction decision on a claim for VA benefits.  In this 
case, the veteran received notice in December 2003 and July 
2004, prior to the adjudication of the matter in October 2004 
and January 2006. 

It is further noted that in order to be consistent with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), a VCAA notice 
must also request or tell the claimant to provide any 
evidence in the claimant's possession that pertains to the 
claim.  38 C.F.R. § 3.159(b)(1).   See Pelegrini, 18 Vet. 
App. at 121.  In this case, this principle has been fulfilled 
by the December 2003, July 2004, March 2006, June 2006, 
February 2007, June 2008 and July 2008 letters.

Next, VCAA requires VA to assist the claimant in obtaining 
evidence necessary to substantiate a claim, 38 C.F.R. 
§ 3.159(c), which includes providing a medical examination 
when such is necessary to make a decision on the claim.  The 
record contains the veteran's service medical records, VA 
outpatient reports, private treatment records from St. Mary-
Corwin Hospital, and VA examination reports dated in August 
2004 and February 2007.  

The Board acknowledges that the veteran has not been afforded 
a VA examination in connection with his claim for service 
connection for gout.  Under the VCAA, an examination or 
medical opinion is considered necessary if the information 
and evidence of record does not contain sufficient competent 
medical evidence to decide the claim, but (1) contains 
competent lay or medical evidence of a current diagnosed 
disability or persistent or recurrent symptoms of disability; 
(2) establishes that the veteran suffered an event, injury, 
or disease in service; and (3) indicates that the claimed 
disability or symptoms may be associated with the established 
event, injury, or disease in service or with another service-
connected disability.  38 C.F.R. § 3.159(c)(4). 

In this case, the Board finds that a VA examination is 
unnecessary to decide the claim because such an examination 
would not provide any more information than is already 
associated with the claims file.  As will be explained below, 
the veteran has not been shown to have had gout during in 
service and the record contains no probative evidence that 
demonstrates that his post-service gout is attributable to 
service.  Therefore, because there is no event, injury, or 
disease in service that any current diagnosis could be 
related to, the Board finds that a VA examination is 
unnecessary.

Based on the foregoing, VA satisfied its duties to the 
veteran.

Analysis

Service Connection

The veteran alleges entitlement to service connection for 
gout, which results in pain and swelling in his knees, ankles 
and feet.  Service connection may be granted for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty or for aggravation of a pre-existing 
injury or disease in the line of duty.  38 U.S.C.A. §§ 1110, 
1131; 38 C.F.R. §§ 3.303, 3.304, 3.306.

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

In order to prevail on the issue of service connection for 
any particular disability, there must be (1) medical evidence 
of a current disability; (2) medical evidence, or in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between an in-service injury or disease and the 
current disability.  Hickson v. West, 12 Vet. App. 247, 253 
(1999); see also Pond v. West, 12 Vet App. 341, 346 (1999).

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may 
legitimately be questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303.

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
see Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990) (a 
claimant need only demonstrate that there is an "approximate 
balance of positive and negative evidence" in order to 
prevail).

A review of the medical evidence of record fails to reveal a 
gout disorder attributable to the veteran's period of 
service.  The veteran alleges that his gout began during his 
period of service, in 1986; however, this has not been 
corroborated by the objective evidence of record.  Although 
the veteran presented with orthopedic complaints regarding 
his knees, feet, and ankles during service, the veteran's 
service medical records are silent as to a diagnosis of, 
complaints of, or treatment for gout.  Rather, the medical 
evidence of record does not reveal a diagnosis of gout until 
many years after the veteran's separation from service and 
the record is absent any probative evidence of a nexus to 
service.

Although, during service the veteran presented for treatment 
for various complaints regarding his knees, ankles, and feet, 
these complaints were due to acute incidents and, aside from 
his currently service-connected left knee disability, 
resolved during service.  In January 1984, the veteran's 
right foot pain complaints were attributed to a soft tissue 
injury.  In May 1984, the veteran injured his right foot when 
he jumped out of a plane and he was diagnosed as having and 
received treatment for a soft tissue injury.  Upon re-
enlistment examination, in January 1986, the veteran 
indicated a history of foot trouble and cramps in his legs; 
however, at that time, clinical evaluation of the feet and 
lower extremities was normal.  In January 1991, the veteran's 
pain in his legs and feet were attributed to shin splints.  
In July 1991, the veteran's left foot swelling and left calf 
tenderness were attributed to overuse syndrome.  At that 
time, radiographic impression did not reveal a fracture.  
Discharge examination revealed that during physical training 
or when kneeling in the prayer position the veteran 
experienced leg cramps.

Post-service medical evidence fails to reveal gout until 
December 2002, more than ten years after the veteran's period 
of service.  The veteran's diagnosis of gout has been 
confirmed by VA examination in August 2004.  The post-service 
medical evidence has failed to reveal a nexus to service and 
except for his personal contentions, the veteran has failed 
to submit any objective evidence in support of his theory of 
entitlement.  It is further noted that both VA and private 
treatment records have documented a family history of gout.  

The Board has considered the veteran's allegations that his 
post-service gout began during his period of service; 
however, as a layperson, the veteran is not competent to 
provide an opinion requiring medical knowledge, such as a 
question of a medical diagnosis, causation or etiology.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Thus, his 
contentions are not probative to the issue at hand.  The 
record contains absolutely no probative evidence supporting 
his theory of entitlement.  In summary, the preponderance of 
the evidence is against the claim of service connection for 
gout, to include its effects on the knees, ankles and feet.

Increased Rating

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate rating codes identify the various disabilities.  38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  Any reasonable 
doubt regarding the degree of disability is resolved in favor 
of the veteran.  38 C.F.R. § 4.3.

The evaluation of the same disability under various diagnoses 
is to be avoided.  Disability from injuries to the muscles, 
nerves, and joints of an extremity may overlap to a great 
extent, so that special rules are included in the appropriate 
bodily system for their evaluation.  Both the use of 
manifestations not resulting from service-connected disease 
or injury in establishing the service-connected evaluation, 
and the evaluation of the same manifestation under different 
diagnoses are to be avoided.  38 C.F.R. § 4.14.  
Notwithstanding the above, VA is required to provide separate 
evaluations for separate manifestations of the same 
disability which are not duplicative or overlapping.  See 
Esteban v. Brown, 6 Vet. App. 259, 261 (1994).

The determination of whether an increased evaluation is 
warranted is to be based on review of the entire evidence of 
record and the application of all pertinent regulations.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  These 
regulations include, but are not limited to, 38 C.F.R. § 4.1, 
which requires that each disability be viewed in relation to 
its history.  Additionally, where entitlement to compensation 
has already been established and an increase in the 
disability rating is at issue, the present level of 
disability is of primary importance.  Francisco v. Brown, 7 
Vet. App. 55, 58 (1994).

More recently, however, the United States Court of Appeals 
for Veteran Claims determined that the above rule is 
inapplicable to the assignment of an initial rating for a 
disability following an initial award of service connection 
for that disability.  At the time of an initial award, 
separate ratings can be assigned for separate periods of time 
based on the facts found, a practice known as "staged" 
ratings.  Fenderson v. West, 12 Vet. App. 119, 125-26 (1999).  
Moreover, staged ratings are appropriate in any increased-
rating claim in which distinct time periods with different 
ratable symptoms can be identified.  Hart v. Mansfield, 21 
Vet. App. 505 (2007).

In exceptional cases where the schedular evaluations are 
found to be inadequate, the Under Secretary for Benefits or 
the Director, Compensation and Pension Service, upon field 
station submission, is authorized to approve on the basis of 
the criteria set forth in this paragraph an extra-schedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability.  The governing norm in these exceptional cases 
is: a finding that the case presents such an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent period of 
hospitalizations as to render impractical the application of 
the regular schedular standards.  38 C.F.R. § 3.321(b)(1) 
(2007).

In claims for VA benefits, VA shall consider all information 
and lay and medical evidence of record in a case before the 
Secretary with respect to benefits under laws administered by 
the Secretary.  When there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the Secretary shall give 
the benefit of the doubt to the claimant.  38 U.S.C.A. 
§ 5107(b) (West 2002); see also Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

The assignment of a particular Diagnostic Code is dependent 
on the facts of a particular case.  See Butts v. Brown, 5 
Vet. App. 532, 538 (1993).  One Diagnostic Code may be more 
appropriate than another based on such factors as an 
individual's relevant medical history, the current diagnosis, 
and demonstrated symptomatology.  In reviewing the claim for 
a higher rating, the Board must consider which Diagnostic 
Code or Codes are most appropriate for application of the 
veteran's case and provide an explanation for the conclusion.  
See Tedeschi v. Brown, 7 Vet. App. 411, 414 (1995).

The veteran alleges entitlement to an increased disability 
rating for service-connected left knee chondromalacia.  The 
veteran's left knee disability has been rated as 10 percent 
disabling under Diagnostic Code 5010 for arthritis of a major 
joint.  

Traumatic arthritis substantiated by x-ray findings is to be 
rated as degenerative arthritis.  38 C.F.R. § 4.71a, 
Diagnostic Code 5010 (2007).  Under Diagnostic Code 5003, 
degenerative arthritis established by x-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  (DC 5200, etc.).  When limitation of motion of the 
specific joint or joints involved is noncompensable under the 
appropriate diagnostic codes, a rating of 10 percent is for 
application for each such major joint or group of minor 
joints affected by limitation of motion, to be combined, not 
added under Diagnostic Code 5003.   Limitation of motion must 
be objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  In the 
absence of limitation of motion, rate as follows:  With x-ray 
evidence of involvement of 2 or more major joints or 2 or 
more minor joint groups, with occasional incapacitating 
exacerbations, a 20 percent rating is warranted.  With X-ray 
evidence of involvement of 2 or more major joints or 2 or 
more minor joint groups, a 10 percent evaluation is 
warranted.  38 C.F.R. § 4.71a, Diagnostic Code 5003 (2007).

VA Office of General Counsel has provided guidance concerning 
increased rating claims for knee disorders.  Separate 
disability ratings may be assigned for distinct disabilities 
resulting from the same injury so long as the symptomatology 
for one condition was not "duplicative of or overlapping 
with the symptomatology" of the other condition.  See 
Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  VA General 
Counsel has stated that compensating a claimant for separate 
functional impairment under Diagnostic Code 5257 and 5003 
does not constitute pyramiding.  See VAOPGCPREC 23-97 (July 
1, 1997).

VA General Counsel held in VAOPGCPREC 23-97 that a veteran 
who has arthritis and instability of the knee may be rated 
separately under Diagnostic Codes 5003 and 5257, provided 
that a separate rating must be based upon additional 
disability.  When a knee disorder is already rated under 
Diagnostic Code 5257, the veteran must also have limitation 
of motion under Diagnostic Code 5260 or 5261 in order to 
obtain a separate rating for arthritis.  If the veteran does 
not at least meet the criteria for a zero percent rating 
under either of those codes, there is no additional 
disability for which a rating may be assigned.

In addition, the VA General Counsel has held that separate 
ratings may be assigned under DC 5260 and DC 5261 for 
disability of the same joint.  VAOPGCPREC 9-2005 (September 
17, 2005).

Diagnostic Code 5257 pertains to other impairment of the 
knee.  Under this provision, a 10 percent rating is warranted 
for slight impairment due to recurrent subluxation or lateral 
instability of the knee.  A 20 percent rating contemplates 
moderate impairment due to recurrent subluxation or lateral 
instability, and a maximum 30 percent rating is warranted for 
severe impairment of the knee.  

Diagnostic Code 5260 pertains to limitation of flexion.  
Under this provision, flexion limited to 60 degrees is 
noncompensable.  A 10 percent rating is warranted when 
flexion is limited to 45 degrees.  A 20 percent rating is 
warranted when flexion is limited to 30 degrees; and a 30 
percent rating is warranted when flexion limited to 15 
degrees.  

Diagnostic Code 5261 pertains to limitation of knee 
extension.  Under this provision, extension limited to 5 
degrees is noncompensable.  A 10 percent rating is warranted 
when extension is limited to 10 degrees.  A 20 percent rating 
is warranted when extension is limited to 15 degrees.  A 30 
percent rating is warranted when extension is limited to 20 
degrees.  A 40 percent rating is assigned when extension is 
limited to 30 degrees; and a 50 percent rating is assigned 
when extension is limited to 45 degrees.  

Normal range of motion of a knee is from zero degrees of 
extension to 140 degrees of flexion.  38 C.F.R. § 4.71, Plate 
II (2007).

As noted, the veteran's left knee chondromalacia has been 
rated as 10 percent disabling under Diagnostic Code 5010 for 
arthritis of a major joint.  A 20 percent disability rating 
is not warranted because the medical evidence of record does 
not reveal x-ray evidence of involvement of two or more major 
joints or two or more minor joint groups, with occasional 
incapacitating exacerbations.  

In an effort to determine whether an increased evaluation may 
be assigned to the veteran's service-connected left knee 
disability, the Board also considered rating criteria based 
on limitation of motion and knee disabilities found in 
Diagnostic Codes 5260 and 5261, also under 38 C.F.R. § 4.71.  
The Board notes that 38 C.F.R. §§ 4.40 and 4.45 require the 
Board to consider a veteran's pain, swelling, weakness, and 
excess fatigability when determining the appropriate 
evaluation for a disability using the limitation of motion 
diagnostic codes.  See Johnson v. Brown, 9 Vet. App. 7, 10 
(1996).  The United States Court of Appeals for Veterans 
Claims (Court) interpreted these regulations in DeLuca v. 
Brown, 8 Vet. App. 202 (1995), and held that all complaints 
of pain, fatigability, etc., shall be considered when put 
forth by a veteran.  Thus, in accordance therewith, and in 
accordance with 38 C.F.R. § 4.59, which requires 
consideration of painful motion with any form of arthritis, 
the veteran's reports of pain have been considered in 
conjunction with the Board's review of the limitation of 
motion diagnostic codes.  Unfortunately, the evidence does 
not support the assignment of a rating in excess of 10 
percent based on limited and painful motion.

The relevant medical evidence of record includes VA treatment 
records and two VA examination reports.  In September 2003, 
the veteran was undergoing physical therapy to address his 
left knee pain and weakness.  Upon VA examination, in August 
2004, the veteran's left knee disability was characterized by 
fairly severe crepitus upon extension and flexion; however, 
there was no patellar compression tenderness.  The veteran 
exhibited full range of motion.  Medial, collateral, and 
lateral ligaments were stable.  McMurray's and Lachman's 
testing was negative.  As to DeLuca factors, the examiner 
indicated that the veteran experienced three flare-ups a 
year, which would last two weeks.  During flare-ups, the 
veteran could perform his activities of daily living but no 
exertional activities.  He also indicated that range of 
motion was not limited by fatigue, incardination, or weakness 
on repetitive testing.  

VA treatment records demonstrate crepitus with range of 
motion and inferomedial tenderness with palpation, in July 
2005.  The veteran had full motor strength in the left lower 
extremity, deep tendon reflexes were intact, and his gait was 
steady.  In August 2005, the veteran exhibited full range of 
motion in the left knee.  Although the veteran complained of 
intermittent instability, no objective findings were elicited 
on clinical evaluation.  Sensation was intact; there was no 
numbness or tingling.  The examiner's assessment was 
bilateral weakness in the lower extremities and intermittent 
swelling in the left knee.  The veteran was prescribed 
physical therapy to strengthen his lower extremities and 
improve balance on uneven surfaces.  

In September 2005, left knee x-rays revealed mild to moderate 
osteoarthritis and a peripheral tear of the anterior and 
posterior horns of the medical meniscus without involvement 
of the articular surface.  There was also a small focus of 
fluid adjacent to the anterior and posterior horns of the 
medial meniscus, which may have represented a meniscal cyst 
or extension of the joint effusion.  A September 2005 MRI 
revealed mild to moderate osteoarthritis with a partial tear 
of the meniscus.  An October 2006 radiographic report 
demonstrated degenerative changes with joint effusion, which 
could be associated with a ligamental injury.  A January 2007 
MRI demonstrated mild osteophytes consistent with underlying 
arthritic changes, a tiny Baker cyst, an effusion, and myxoid 
degeneration of the lateral meniscus and posterior horn of 
the medial meniscus.  Cruciate and collateral ligaments and 
extensor tendon mechanism were intact.  

Upon VA examination, in February 2007, the veteran exhibited 
full range of motion, which was not altered by repetitive 
motion.  There was no laxity or subluxation.  McMurray's, 
Lachman's, and Drawer testing was negative.  There were no 
effusions or tenderness to palpation.  As to DeLuca, the 
examiner indicated that during flare-ups he would allocate a 
loss of five degrees on forward flexion, but no additional 
loss of range of motion. 

In light of the aforementioned evidence, the veteran's 
service-connected left knee disability does not warrant an 
initial rating in excess of 10 percent, based upon limitation 
of flexion.  In August 2004, including DeLuca factors, there 
was no evidence of limitation of flexion.  In February 2007, 
flexion was limited to 135 degrees, during flare-ups.  Based 
on such evidence, the Board finds that, at worst, the 
veteran's left knee flexion has been limited to 135 degrees.  
This is still considerably greater motion than that necessary 
for a compensable rating.  Thus, the veteran is not entitled 
to a separate rating due to loss of flexion.  38 C.F.R. § 
4.71a, Diagnostic Code 5260.  

The Board has also considered whether the veteran is entitled 
to a separate disability rating under any other applicable 
Diagnostic Code.  Diagnostic Code 5261 is not for application 
because the VA treatment records and the August 2004 and 
February 2007 VA examination reports have not documented any 
limitation of extension.  Thus, the veteran is not entitled 
to a separate rating due to loss of extension.  38 C.F.R. § 
4.71a, Diagnostic Code 5261.  

Diagnostic Code 5257 is also not applicable because none of 
the objective medical evidence of record has documented any 
recurrent subluxation or lateral instability.  Although the 
veteran has complained of instability, it has been attributed 
to bilateral lower extremity weakness.  In August 2004, 
medial, collateral, and lateral ligaments were stable and 
McMurray's and Lachman's testing was negative.  A January 
2007 MRI demonstrated that cruciate and collateral ligaments 
and extensor tendon mechanism were intact.  In February 2007, 
there was no objective evidence of effusions, laxity or 
subluxation.  Additionally, McMurray's, Lachman's, and Drawer 
testing was negative.  

In conclusion, the Board finds that the currently assigned 10 
percent evaluation for degenerative joint disease, right 
knee, properly reflects the veteran's left knee disability 
picture.

The Board has also considered the provisions of 38 C.F.R. § 
3.321(b)(1), but notes that the veteran has not asserted, nor 
does the evidence suggest, that the regular schedular 
criteria are inadequate to evaluate his left knee disability.  
There is no indication that his left knee disability, in and 
of itself, is productive of marked interference with 
employment, necessitates frequent hospitalizations, or that 
the manifestations associated with the disability are unusual 
or exceptional.  Rather, in September 2003, the veteran's 
physical therapist indicated that although the veteran 
experienced some discomfort in the left knee, he was able to 
function at his job at the golf course.  Additionally, in 
February 2007, the VA examiner opined that the veteran would 
be a very suitable candidate for a sedentary job and that he 
was trained in the field of technology.  Thus, referral for 
consideration of extraschedular rating is not warranted.








	(CONTINUED ON NEXT PAGE)



ORDER

Entitlement to service connection for gout, to include its 
effects on the knees, ankles and feet, is denied.

Entitlement to an initial disability rating in excess of 10 
percent for left knee chondromalacia is denied.



____________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


